Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5-7 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 8-9, 11-14, 18-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Khalaj (US 2005/0261633).
Regarding claim 1, Khalaj describes a portable, handheld liposuction system, comprising: a motor (motor 18b, FIG. 4; [0032]), coupled to a controller (within control panel 30, FIG. 1; [0026], [0031]) and each of the motor and controller operably coupled to power source (rechargeable battery 40, FIG. 1; [0026]);
a driveshaft, coupled to the motor and operable to be rotated by the motor (remaining part of electrical actuator 18, not fully labeled, FIGS. 4,6; [0026],[0032]; i.e. at least the shaft attaching the motor to the lower gear); and
a housing, operable to contain at least one of the motor, driveshaft and power source within a compartment (housing 14 including 42, FIG. 1; [0026]); and
at least one user interface control on the housing (see control panel 30, FIGS. 5,1; [0026],[0031]);
wherein the controller comprises a processor, operable to execute instructions stored in non-transitory memory of the controller that cause the motor to turn the drive shaft in at least one direction based on user interaction with the user interface control (within controller, [0026],[0008]: note processor inherent for such functionality); and
wherein the driveshaft is operable to cause at least one of expulsion of a fluid from a syringe body in a distal direction or aspiration of a fluid into a syringe body in a proximal direction (para[0008],[0026]).
Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filling date to incorporate the processor inside the controller to allow the controller to function since it is well known in the art that controllers generally includes a processor to function.

Regarding claim 3, Khalaj describes the portable, handheld liposuction system of claim 1, wherein the syringe body is at least partially held within the housing (at least within 42; FIG. 7, 2-4).
Regarding claim 4, Khalaj describes the portable, handheld liposuction system of claim 1, wherein the power source is a battery (rechargeable battery 40, FIG. 1;[0026j).
Regarding claim 8, Khalaj describes the portable, handheld liposuction system of claim 1, wherein the driveshaft is coupled with a plunger of the syringe (via cradle 16, FIGS. 6-7; [0032]).
Regarding claim 11, Khalaj describes a portable, handheld liposuction device comprising:
a motor (motor 18b, FIG. 4; [0032]), coupled to a controller (within control panel 30, FIG. 1; [0026],[0031]) and each of the motor and controller operably coupled to power source (rechargeable battery 40, FIG. 1; [0026]);
at least one driveshaft, coupled to the motor and operable to be rotated by the motor (remaining part of electrical actuator 18, not fully labeled, FIGS. 4, 6; [0026],[0032]; i.e. at least the shaft attaching the motor to the lower gear); and
a housing, operable to contain at least one of the motor, driveshaft and power source within a compartment (housing 14 including 42, FIG. 1; [0026]); and
at least one user interface control on the housing for operating the motor and controller (see control panel 30, FIGS. 5, 1; [0026],[0031]), wherein the controller comprises a processor, operable to execute instructions stored in non-transitory memory of the controller that cause the motor to turn the drive shaft in at least one direction based on user interaction with the user 
wherein the driveshaft is operable to cause at least one of expulsion of a fluid from a syringe body in a distal direction or aspiration of a fluid into a syringe body in a proximal direction ([0008],[0026]).
Alternatively, it would have been obvious to a person of ordinary skill in the art at the effective filling date to incorporate the processor inside the controller to allow the controller to function since it is well known in the art that controllers generally includes a processor to function.
Regarding claim 12, Khalaj describes the portable, handheld liposuction device of claim 11, wherein the driveshaft is operable to cause both of expulsion of a fluid from a syringe body in a distal direction and aspiration of a fluid into a syringe body in a proximal direction ([0008],[0026]).
Regarding claim 13, Khalaj describes the portable, handheld liposuction device of claim 11, wherein the syringe body is at least partially held within the housing (at least within 42; FIG. 7,2-4).
Regarding claim 14, Khalaj describes the portable, handheld liposuction device of claim 11, wherein the power source is a battery (rechargeable battery 40, FIG. 1; [0026]).
Regarding claim 18, Khalaj describes the portable, handheld liposuction device of claim 11, wherein the driveshaft is coupled with a plunger of the syringe (via cradle 16, FIGS. 6-7; [0032]).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as obvious over Khalaj in view of Satterfield (US 5045074).
Regarding claim 10, Khalaj describes the portable handheld liposuction system of claim 1, but fails to describe wherein the driveshaft is coupled with a rubber tip.

The materials for tips are well known in the art. It would have been obvious to one skilled in the art at the effective filling date of the invention to provide any material tip, such as rubber, so as to provide a stronger fit and seal.
Regarding claim 20, Khalaj describes the portable, handheld liposuction device of claim 11, but fails to describe wherein the driveshaft is coupled with a rubber tip.
Satterfield discloses a drive shaft device relatively pertinent to the problem posed by Applicant of translating motion. Satterfield teaches a rubber coupling tip for the shaft (33-35, 36-37, figure 2, col 2, In 57- col 3, In 11).
The materials for tips are well known in the art. It would have been obvious to one skilled in the art at the effective filling date of the invention to provide any material tip, such as rubber, so as to provide a stronger fit and seal.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781